  Case 19-16297-CMG          Doc 19    Filed 05/30/19 Entered 05/30/19 15:40:48               Desc Main
                                      Document      Page 1 of 2



   UNITED STATES BANKRUPTCY COURT
   DISTRICT OF NEW JERSEY
   Caption in Compliance with D.N.J. LBR 9004-1

                                                                          Order Filed on May 30, 2019
   DENISE CARLON, ESQUIRE                                                           by Clerk
   KML LAW GROUP, P.C.                                                      U.S. Bankruptcy Court
                                                                            District of New Jersey
   Sentry Office Plz
   216 Haddon Ave.
   Suite 406
   Westmont, NJ 08018
   dcarlon@kmllawgroup.com
   Attorneys for Secured Creditor
   PNC Bank, National Association
   In Re:                                                   Case No.: 19-16297 CMG
                                                            Adv. No.:
   Jennie A. Tumminello,                                    Hearing Date: 6/5/19 @ 10:00 a.m.

   Debtor.                                                  Judge: Christine M. Gravelle


        ORDER RESOLVING SECURED CREDITOR’S OBJECTION TO DEBTOR’S
                            CHAPTER 13 PLAN

   The relief set forth on the following pages, numbered two (2) through two (2) is hereby
   ORDERED




DATED: May 30, 2019
Case 19-16297-CMG           Doc 19     Filed 05/30/19 Entered 05/30/19 15:40:48       Desc Main
                                      Document      Page 2 of 2


Page 2
Debtors:              Jennie A. Tumminello
Case No.:             19-16297 CMG
Caption:              ORDER RESOLVING SECURED CREDITOR’S OBJECTION TO
                      DEBTOR’S CHAPTER 13 PLAN

       This matter having been brought before the Court by KML Law Group, P.C., attorneys
for Secured Creditor PNC Bank, National Association, holder of a mortgage on real property
located at 27 Oakwood Place, Keansburg, NJ, 07734, Denise Carlon appearing, by way of
objection to the confirmation of Debtors’ Chapter 13 Plan, and this Court having considered the
representations        of            attorneys     for      Secured        Creditor        and
Candyce Illene Smith-Sklar, Esquire, attorney for Debtor, Jennie A. Tumminello, and for good
cause having been shown;
       It ORDERED, ADJUDGED and DECREED that stay is vacated as of June 1, 2019 for
property located at 27 Oakwood Place, Keansburg, NJ, 07734; and
       It is FURTHER ORDERED, ADJUDGED and DECREED that Secured Creditor’s
objection to confirmation is hereby resolved.
